Title: From Philip John Schuyler to Pierre Charlant, 9 July 1781
From: Schuyler, Philip John
To: Charlant, Pierre


                  
                     Albany July 9th 1781
                  
                  I do Certify that the within named Pierre Charlant was sent by me Into Canada in the month of July or August 1775 when I commanded the army in the Northern department—that he was charged with dispatches to persons in the Interest of the states.  That I was Informed the Enemy had apprehended and Committed him to prison and that he was afterwards sent a prisoner in Irons to Quebec.
                  
                     Ph: Schuyler
                  
               